DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Arguments were filed 9/10/21.
Claims 1-15 and 21 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-3, 5-11, 13-15, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cross (US 6,364,001, previously cited) in view of Soucy et al (US 9,539,764, cited in IDS filed 5/14/18) and Tsukamoto et al (US 2003/0143074, previously cited).
Regarding claim 1, Cross teaches a method of forming a turbine blade or vane (abstract, airfoil cast by lost wax investment casting process), comprising:
forming a wax pattern in a turbine blade or vane shape (fig 1-4, pattern assembly 50 includes a ceramic core 52 enclosed by a layer 54 of wax, col 3 lines 15-30, a portion of the layer 54 of wax has an outer surface configuration corresponding to the desired surface configuration of the airfoil 20); and
providing a cutting line around a surface of the tip portion of the wax pattern (fig 3, col 5 lines 58-67, tip end supporting portion of the core is disposed below a line 102 corresponding to the tip end portion of the airfoil, where the metal of the as-cast airfoil is removed below the line 102 on the pattern assembly to form the tip end portion of the airfoil) such that the cutting line (fig 3, cutting line 102) traverses sacrificial portions of the wax pattern disposed along and aft of a trailing edge of the turbine blade or vane shape (fig 1 and 3, the trailing edge 36 of the airfoil shown in fig 1 corresponds to the left edge of portion of core 52 that extends past the trailing edge (shown as core opening 80, see col 4 lines 2-15) in fig 3, the portion of wax pattern shown to the right of the left edge of core openings 80 corresponds to the claimed sacrificial portions disposed along and aft of a trailing edge of the turbine blade or vane shape).
Cross fails to teach that the cutting line is an additively formed positive witness band protruding from the surface of the tip portion in a direction perpendicular to a radial dimension of the turbine blade or vane.

	In view of the teachings of Soucy et al, it would have been obvious to one of ordinary skill in the art, to form the cutting line of the pattern of Cross as an additively formed witness mark, which can be any visual indicator that identifies where a support structure can be separated from an airfoil (such as separating the tip end support structure below line 102 of Cross), as Soucy et al recognizes witness marks are advantageous as they provide a visual indicator to simplify the process for separating airfoils, so that a user does not need specialized knowledge to know where airfoils should be separated (col 4 lines 20-32). 
The combination of Cross as modified by Soucy et al suggests the witness band to be an indicator, such as the line of Cross on the surface of the tip portion, but is quiet to being a positive structure that protrudes in a direction perpendicular to a radial dimension of the turbine blade or vane.
Tsukamoto teaches manufacturing a rotor blade (abstract) where an airfoil portion and tip member are preferably cast as an integral member and then cropped by machining, as shown in figure 3 (paragraph [0038]).  Working efficiency is enhanced when the airfoil portion and tip member are provided with marks (4) indicating orientations at the time of joining, by casting or machining.  Alternative to marks, projections may be provided in place of marks (paragraph [0038]).

Note that in the combination, where protrusions are provided in the arrangement of Cross where the cutting line is shown as extending around the blade tip portion, would suggest a protruding band in a direction perpendicular to a radial dimension of the turbine blade or vane (note the cutting line on the surface of the wax pattern as shown in fig 3 of Cross as a protruding line around).

Regarding claim 9, Cross teaches a method of forming a turbine blade or vane (abstract, airfoil cast by lost wax investment casting process), comprising:
forming a wax pattern in a turbine blade or vane shape (fig 1-4, pattern assembly 50 includes a ceramic core 52 enclosed by a layer 54 of wax, col 3 lines 15-30, a portion of the layer 54 of wax has an outer surface configuration corresponding to the desired surface configuration of the airfoil 20); and
providing a cutting line around a surface of the tip portion of the wax pattern (fig 3, col 5 lines 58-67, tip end supporting portion of the core is disposed below a line 102 corresponding to the tip end portion of the airfoil, where the metal of the as-cast airfoil is removed below the line 102 on the pattern assembly to form the tip end portion of the airfoil) such that the cutting line (fig 3, cutting line 102) traverses sacrificial portions of the wax pattern disposed along and aft of a trailing edge of the turbine blade or vane shape (fig 1 and 3, the trailing edge 36 of the airfoil shown in fig 1 corresponds to the left edge of portion of core 52 that extends past the trailing edge (shown as core opening 80, see col 4 lines 2-15) in fig 3, the portion of wax pattern shown to the right of the left edge of core openings 80 corresponds to the claimed sacrificial portions disposed along and aft of a trailing edge of the turbine blade or vane shape);

and cutting the turbine blade or vane along the positive witness band formation (col 5 lines 57-67, removing the metal of the as-cast airfoil below line 102).
Cross fails to teach that the cutting line is an additively formed positive witness band protruding from suction and pressure surfaces of a tip portion in a direction perpendicular to a radial dimension of the turbine blade or vane, the formed turbine blade having a corresponding witness band formation.
	Soucy et al teaches a support structure made with an additive manufacturing process (abstract), where the first end of the object is attached to the second end of the support structure (abstract).  Figure 2B shows an airfoil 30 with a support structure 20 with witness marks 40 which indicate to a user where support structure is attached to airfoils, and show where a user can separate the support structure from the airfoils (col 3 line 59 - col 4 line 20).  Witness marks are formed during additive manufacturing processes (col 4 lines 20-32).  The witness marks of Soucy et al is a ledge that extends outwards from support structure, but in alternative embodiments, witness marks can be any visual indicator that identifies where support structure can be separated from airfoils (col 3 lines 40-60).
	In view of the teachings of Soucy et al, it would have been obvious to one of ordinary skill in the art, to form the cutting line of the pattern of Cross as an additively formed witness mark, which can be any visual indicator that identifies where a support structure can be separated from an airfoil (such as separating the tip end support structure below line 102 of Cross), as Soucy et al recognizes witness marks are advantageous as they provide a visual indicator to simplify the process for separating airfoils, so that a user does not need specialized knowledge to know where airfoils should be separated (col 4 lines 20-32). 

Tsukamoto teaches manufacturing a rotor blade (abstract) where an airfoil portion and tip member are preferably cast as an integral member and then cropped by machining, as shown in figure 3 (paragraph [0038]).  Working efficiency is enhanced when the airfoil portion and tip member are provided with marks (4) indicating orientations at the time of joining, by casting or machining.  Alternative to marks, projections may be provided in place of marks (paragraph [0038]).
In view of the teachings of Tsukamoto, it would have been obvious to one of ordinary skill in the art to form the witness mark of the combination of Cross and Soucy et al as protrusions, as Tsukamoto recognizes that protrusions can be used as an alternative to marks.
Note that in the combination, where protrusions are provided in the arrangement of Cross where the cutting line is shown as extending around the blade tip portion, would suggest a protruding band in a direction perpendicular to a radial dimension of the turbine blade or vane (note the cutting line on the surface of the wax pattern as shown in fig 3 of Cross as a protruding line around).  The cutting line of Cross is also shown as extending across the tip portion covering the leading edge to the trailing edge and aft of the trailing edge, and would thus encompass the suction and pressure surfaces of the tip portion (fig 3-4).

Regarding claims 2 and 10, the combination teaches the additive forming may be a variety of additive forming methods, including direct metal laser sintering (Soucy et al, fig 3, col 4 lines 30-45).

Regarding claims 3 and 11, the combination teaches the positive witness band protruding from the surface of the tip portion of the wax pattern in the direction perpendicular to the radial dimension 
However, note that the Federal Circuit has held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  MPEP 2144.04(IV)(A).

Regarding claims 5 and 13, the combination teaches the wax pattern in the turbine blade or vane shape comprises a root (Cross, fig 3, portion 64 of layer 54 of wax corresponding to root end portion 22 of airfoil); a tip portion outward of the root in the radial dimension (Cross, fig 3, portion 76 of wax layer 54); pressure and suction surfaces that oppose one another and extend between a leading edge of the turbine blade or vane shape and the trailing edge and between the root and tip portion (Cross, fig 3-4, concave side 86 and convex side 84), the sacrificial portions which are aft of the trailing edge of the turbine blade or vane shape (Cross, fig 3, portion of wax layer 54 shown around core openings 80 (which is aft of the trailing edge 36)); and cooling circuit elements in an interior of the wax pattern to define cooling circuits (Cross, col 3 lines 45-65, portion of core 52 underlying portion 70 of wax layer 54, the core having a configuration corresponding to the configuration of passages to be formed in the blade 26 of the airfoil 20); and
the additive forming of the positive witness band is executed such that the positive witness band traverses the pressure and suction surfaces, the leading and trailing edges and the sacrificial portions of the wax pattern (note combination where the cutting line of Cross would be formed as a positive witness band (see rejection of claim 1), see fig 3 of Cross showing position of the cutting line 

Regarding claim 6, the combination teaches forming a mold of the wax pattern and the positive witness band (Cross, col 5 lines 10-17, slurry coating applied to the pattern assembly, dried, wax is melted and removed, mold is fired, note the combination where the cutting line shown in Cross can be additively manufactured onto the pattern (Cross/Soucy)); casting the turbine blade or vane with a positive witness band formation corresponding to the positive witness band in the mold (Cross, col 5 lines 20-35, pouring flowable material into the mold, note that the cutting line/witness mark is cast into the integral structure, Tsukamoto, paragraph [0038]) such that the positive witness band formation protrudes from suction and pressure surfaces of a tip portion of the turbine blade or vane in the direction perpendicular to the radial dimension of the turbine blade (Cross, figs 3-4, note the cutting line around the tip portion would protrude from the suction and pressure surfaces); and cutting the turbine blade or vane along the positive witness band formation (note combination, Cross, removing the metal of the as-cast airfoil below line 102).

	Regarding claims 7 and 14, the combination teaches the turbine blade or vane with the positive witness band formation has a substantially uniform wall thickness proximate to the positive witness band formation (Cross, fig 3, fig 6-10, note the wax layer 54 of the pattern defines the shape of the cast airfoil, figs 6-10 show wax layer 54 having a substantially uniform thickness (see molten metal 200 in fig 

	Regarding claims 8 and 15, the combination teaches the cutting comprises driving a cutting tool to execute the cutting along the positive witness band formation (Cross, col 5 lines 57-67, metal of as-cast airfoil is removed below line 102, col 9 lines 7-20, cutting away excess material from tip end supporting portion, note that cutting away suggests the use of cutting tools).

	Regarding claim 21, Cross teaches a method of forming a turbine blade or vane (abstract, airfoil cast by lost wax investment casting process), comprising:
forming a wax pattern in a turbine blade or vane shape (fig 1-4, pattern assembly 50 includes a ceramic core 52 enclosed by a layer 54 of wax, col 3 lines 15-30, a portion of the layer 54 of wax has an outer surface configuration corresponding to the desired surface configuration of the airfoil 20); the wax pattern comprising a root (fig 3, portion 64 of layer 54 of wax corresponding to root end portion 22 of airfoil); a tip portion radially outward of the root along a radial dimension (fig 3, portion 76 of wax layer 54); pressure and suction surfaces that oppose one another and extend between leading and trailing edges from the root to the tip portion (fig 3-4, concave side 86 and convex side 84 extend from leading edge of wax portion 70 (left of wax portion 70) to trailing edge of wax portion 70 (right of wax portion 70, corresponding to left edge of core openings 80 as the shown portion of core 52 extends past the trailing edge, col 4 lines 5-15)), a sacrificial portion disposed along and entirely and exclusively aft of the trailing edge (fig 3, portion of wax layer 54 shown around core openings 80 (which is aft of the trailing edge 36) and cooling circuit elements in an interior of the wax pattern to define cooling circuits (col 3 lines 45-65, portion of core 52 underlying portion 70 of wax layer 54, the core having a configuration corresponding to the configuration of passages to be formed in the blade 26 of the airfoil 20); and

Cross fails to teach that the cutting line is an additively formed positive witness band protruding from the surface of the tip portion in a direction perpendicular to a radial dimension of the turbine blade or vane.
	Soucy et al teaches a support structure made with an additive manufacturing process (abstract), where the first end of the object is attached to the second end of the support structure (abstract).  Figure 2B shows an airfoil 30 with a support structure 20 with witness marks 40 which indicate to a user where support structure is attached to airfoils, and show where a user can separate the support structure from the airfoils (col 3 line 59 - col 4 line 20).  Witness marks are formed during additive manufacturing processes (col 4 lines 20-32).  The witness marks of Soucy et al is a ledge that extends outwards from support structure, but in alternative embodiments, witness marks can be any visual indicator that identifies where support structure can be separated from airfoils (col 3 lines 40-60).
	In view of the teachings of Soucy et al, it would have been obvious to one of ordinary skill in the art, to form the cutting line of the pattern of Cross as an additively formed witness mark, which can be any visual indicator that identifies where a support structure can be separated from an airfoil (such as 
The combination of Cross as modified by Soucy et al suggests the witness band to be an indicator, such as the line of Cross on the surface of the tip portion, but is quiet to being a positive structure that protrudes in a direction perpendicular to a radial dimension of the turbine blade or vane.
Tsukamoto teaches manufacturing a rotor blade (abstract) where an airfoil portion and tip member are preferably cast as an integral member and then cropped by machining, as shown in figure 3 (paragraph [0038]).  Working efficiency is enhanced when the airfoil portion and tip member are provided with marks (4) indicating orientations at the time of joining, by casting or machining.  Alternative to marks, projections may be provided in place of marks (paragraph [0038]).
In view of the teachings of Tsukamoto, it would have been obvious to one of ordinary skill in the art to form the witness mark of the combination of Cross and Soucy et al as protrusions, as Tsukamoto recognizes that protrusions can be used as an alternative to marks.
Note that in the combination, where protrusions are provided in the arrangement of Cross where the cutting line is shown as extending around the blade tip portion, would suggest a protruding band in a direction perpendicular to a radial dimension of the turbine blade or vane (note the cutting line on the surface of the wax pattern as shown in fig 3 of Cross as a protruding line around).

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cross as modified by Soucy et al and Tsukamoto et al as applied to claims 1 and 9 above, and further in view of Janney (US 4,970,125, cited in IDS filed 9/12/19).

	Janney discloses casting of airfoils, including reinforcing bands at the tip of the airfoils, and that in all instances of the airfoil, the ends of the airfoils are anticipated to be machined (col 8 lines 60-68).  Extra machining stock is provided for in the integral casting at the ends of the airfoil which is to be machined away, and that the reinforcing band is machined away at the same time the end of the airfoil is machined.  The bands join the airfoil with a fillet to avoid sharp corners (col 8 line 60 - col 9 line 15).
	It would have been obvious to one of ordinary skill in the art to include a fillet so as to avoid sharp corners.

Response to Arguments
Applicant's arguments filed 9/10/21 have been fully considered but they are not persuasive.
Applicant argues that the features of “additively forming a positive witness band around a tip portion of the wax pattern such that the positive witness band traverses sacrificial portions of the wax pattern disposed along and aft of a trailing edge of the turbine blade or vane shape and protrudes from a surface of the tip portion in a direction perpendicular to a radial dimension of the turbine blade or vane” are missing from any combination of the cited references.
Applicant notes that the cutting line of Cross is not a positive witness band as claimed, and that neither Soucy nor Tsukamoto teach or suggest modifying the cutting line to be a positive witness band, as both Soucy and Tsukamoto both fail to teach witness marks that are formed as positive witness bands.  Applicant notes that Soucy’s witness marks identify where airfoil portions connect and that Tsukamoto’s marks similarly discuss marks on the airfoil tip member.
The Examiner disagrees.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.  The "hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art." Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988).  See MPEP 2141.03(I).
	The combined teachings of the references would have suggested the claimed invention.  Note that Cross shows, in figure 3, a pattern which is used in forming the airfoil of fig 1 (col 2 lines 8-10), having a line 102 below which the metal of the as-cast airfoil is removed (fig 3, col 5 lines 55-67).  Soucy et al (fig 2B) shows an airfoil 30 with a support structure 20 with witness marks 40 which indicate where a user can separate the support structure from the airfoils (col 3 line 59 - col 4 line 20).  Having a visual indicator is advantageous, as it simplifies the process for separating airfoils from support structure, and that a user does not need specialized knowledge to know where airfoils should be separated (col 4 lines 20-32).  Witness marks are formed during additive manufacturing processes (col 4 lines 20-32), and can be any visual indicator that identifies where support structure can be separated from airfoils (col 3 lines 40-60).	The combination of Cross and Soucy et al would thereby suggest, to a person having ordinary skill in the art, the cutting line 102 of Cross (which is shown on the pattern) to be an additively formed visual indicator line (witness band) on the pattern so that a user does not need specialized knowledge to 
Although applicant points out that Soucy et al and Tsukamoto’s witness marks are on the airfoil tip, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection is a combination of references, where Cross shows the cutting line 102 (which is functioning as a witness mark to indicate where the as-cast airfoil is to be removed) to be on the pattern.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749.  The examiner can normally be reached on 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735